Citation Nr: 0503618	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  97-19 077	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a heart disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The veteran's case was remanded for 
additional development in August 2003.  It is again before 
the Board for appellate review.

The Board previously remanded the veteran's case in May 1999.  
At that time, the Board noted that the veteran has raised the 
issue of entitlement to nonservice-connected disability 
pension benefits in a January 1997 statement.  The issue was 
referred to the RO for appropriate action.

Associated with the claims file is a deferred rating 
decision, dated in August 2002, that acknowledged that the 
pension issue was referred in the May 1999 remand.  The 
deferred rating decision noted that the issue had not been 
developed for income information.  There is no further 
discussion of the issue in the claims file.  Accordingly, the 
issue is again referred to the RO for appropriate action.

Finally, the veteran's representative submitted a statement 
in April 2003 raising the issue of entitlement to service 
connection for diabetes based on the veteran's service in 
Vietnam.  That issue has not been developed or certified on 
appeal and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran was denied service connection for a heart 
disorder by way of a rating decision dated in June 1992.  He 
failed to perfect a timely appeal.

2.  The evidence associated with the claims file subsequent 
to the June 1992 rating decision is not so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim of service connection for a heart 
disorder.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a heart disorder has 
not been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, 
certain chronic diseases, including organic heart disease, 
may be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2004) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Service connection may also be established on the basis of 
38 C.F.R. §3.303(b) if a condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates a present disability to symptomatology 
that has continued since service or the applicable 
presumptive period.  Savage v. Gober, 10 Vet. App. 488 
(1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran served on active duty from November 1968 to June 
1970.  He originally sought to establish entitlement to 
service connection for a heart disorder in June 1991.  His 
claim was denied by way of a rating decision dated in June 
1992; notice of the denial with appellate rights was provided 
that same month.  The veteran did not submit a notice of 
disagreement.  Thus, the June 1992 rating decision became 
final as to that issue.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2003).  As a result, 
service connection for a heart disorder may now be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); see also Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit issued an 
opinion which overturned the test for materiality established 
by the United States Court of Appeals for Veterans Claims 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) 
(the so-called "change in outcome" test).  The Federal 
Circuit in Hodge mandated that materiality be determined 
solely in accordance with the definition provided in 
38 C.F.R. § 3.156(a).  (The Board notes that 38 C.F.R. 
§ 3.156(a) was amended in August 2001.  However, that 
amendment is applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
As the veteran filed his application to reopen his claim 
prior to this date, the earlier version of the law remains 
applicable in this case.)  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the June 1992 rating 
decision consisted of the veteran's service medical records 
(SMRs), a VA examination report dated in May 1971, statement 
from the veteran's employer's nurse, dated in December 1976, 
VA ear, nose and throat (ENT) consult and audiogram, dated in 
June 1982, records from Peter Bent Brigham Hospital (PBBH) 
for the period from December 1977 to May 1983, and statements 
from the veteran.  

At the time the veteran submitted his claim in June 1991, he 
said he wanted to establish service connection on a 
presumptive basis for his heart condition.  He described the 
condition as atrial fibrillation.  He said that his first 
episode occurred within one year after his separation from 
service.  He also said that he would provide medical evidence 
showing the continued existence of atrial fibrillation since 
service.

The veteran's SMRs are negative for any complaints or 
treatment related to a heart disorder, to include atrial 
fibrillation.  The May 1971 VA examination was restricted to 
an audiology examination and the veteran provided no 
information pertaining to any heart-related complaints at the 
time.

The letter from the veteran's employer's nurse provided four 
blood pressure readings for the veteran.  The first reading 
was from March 1971 as part of a pre-employment physical 
examination. This reading was listed as 160/90.  The latter 
readings were dated in 1974, 1975, and 1976, respectively.  
No information other than the results of a blood pressure 
reading was provided.

The Board notes that the statement from the nurse was 
provided in conjunction with the veteran's then current claim 
for service connection for hypertension, submitted in 
December 1976.  A claim that was eventually adjudicated and 
denied in December 2002, with notice provided that same 
month.  

The VA ENT consultation and audiogram provided no pertinent 
information regarding the veteran's claimed heart disorder.

The records from PBBH show that the veteran first sought 
treatment for complaints of a burning sensation in his chest 
in December 1977.  The veteran gave a 10-year history of 
hypertension.  The impression at that time was of increased 
blood pressure.  It was also doubted that the veteran's 
burning sensation was cardiac in origin and the examiner 
questioned if it was related to gastritis.  The records also 
show that the veteran was evaluated for complaints of chronic 
epigastric pains in March 1981.  The veteran gave a history 
of palpitations in the past.  He was diagnosed with 
paroxysmal atrial fibrillation.  The physician stated that he 
saw no evidence of ischemic heart disease or congestive heart 
disease.  An April 1983 letter from L. Goldman, M.D., noted 
that the veteran had had palpitations for over five years.  
Dr. Goldman repeated his impression of paroxysmal atrial 
fibrillation from March 1981.  The veteran was treated with 
Digoxin and Coumadin in an effort to control his heart 
rhythm.  The records do not contain any opinion that related 
the veteran's fibrillation to service.

The RO denied the veteran's claim as his heart disorder was 
not shown in service.  Further, no heart disorder was shown 
to exist to a compensable degree within one year after 
service.  

The veteran submitted a request to reopen his claim in 
October 1996.  The evidence associated with the claims file 
subsequent to the June 1992 rating decision includes 
duplicate copies of SMRs, duplicate copy of the May 1971 VA 
examination, duplicate copy of the 1982 VA ENT consult, 
records from PBBH for the period from December 1977 to May 
1983, statement from D.P., M.D., dated in December 1996, VA 
discharge summary for the period from November 1996 to 
December 1996, medical records from All Ears Hearing Center, 
Inc., dated in November 1998, statement from M.K., Ph.D., 
dated in April 2002, VA treatment records for the period from 
September 1989 to October 2002, and statements from the 
veteran.

The SMRs, VA examination report from 1971 and 1982 ENT 
consult were previously considered at the time of the June 
1992 rating decision.  The records from PBBH are essentially 
duplicates of those previously submitted with several 
additional entries within the period of treatment.  However, 
none of the newer entries provide any evidence that the 
veteran had an earlier onset of his atrial fibrillation.  
Moreover, none of the additional entries related the 
veteran's atrial fibrillation to his military service.  Thus 
the records are not material.

The records from the All Ears Hearing Center relate strictly 
to an audiology evaluation for the veteran and are not 
material to the issue on appeal.

The statement from Dr. P., the veteran's treating VA 
physician at the time, noted that the veteran had a history 
of atrial fibrillation, hypertension, and episodes of severe 
flushing and erythema with no clear etiology.  Dr. P. further 
noted that the veteran was followed on a regular basis and 
was treated with Coumadin for his atrial fibrillation.  Dr. 
P. did not provide a date of onset of the veteran's cardiac 
condition.  Nor did he relate the veteran's cardiac condition 
to his military service.  Dr. P.'s statement is not material.  
The statement shows that the veteran continues to receive 
treatment for atrial fibrillation but does nothing to relate 
it to service.

The statement from Dr. K. notes that the veteran receives 
medical, psychiatric, and psychological care at the VA 
medical center (VAMC) in Brockton, Massachusetts.  Dr. K. 
lists a number of diagnoses to include hypertension, 
hyperlipidemia, atrial fibrillation, and carcinoid syndrome.  
The statement does nothing more than to certify that the 
veteran is receiving ongoing treatment for those conditions.  
The statement does not address the etiology of any identified 
condition or a date of onset.  The statement is also not 
material.

The Board notes that carcinoid syndrome is defined as:

A combination of symptoms and 
lesions usually produced by the 
release of serotonin from carcinoid 
tumors of the gastrointestinal tract 
that have metastasized to the liver; 
consists of irregular mottled 
blushing, flat angiomas of the skin, 
acquired tricuspid and pulmonary 
stenosis often with regurgitation, 
occasionally with some minor 
involvement of valves on the left 
side of the heart, diarrhea, 
bronchial spasm, mental aberration, 
and excretion of large quantities of 
5-hydroxyindoleacetic acid.  

STEDMAN'S MEDICAL DICTIONARY 1725 (26th Ed., 1995).

The VA discharge summary relates to a period of inpatient 
treatment for a mood disorder secondary to medical problems.  
His several cardiac-related conditions were noted by history 
only.

The VA treatment records document ongoing treatment for 
several cardiac-related conditions.  The veteran was said to 
be treated for chronic atrial fibrillation, idiopathic 
pulmonary hypertension, coronary artery disease (CAD), 
peripheral vascular disease (PVD), and mild hypertension in 
September 1996.  An entry in January 1997 noted that there 
was no evidence of pulmonary hypertension based on test 
results and that it was questionable if there was PVD.  As of 
May 2002 the veteran's cardiac-related conditions were given 
as carcinoid syndrome, hypertension, and atrial fibrillation.

The VA records do not show one instance of the veteran 
relating a history of any heart-related conditions in 
service.  Further, there is no medical opinion that relates 
any diagnosed condition to service or establishes the onset 
of any condition within one year after service.  Moreover, 
the veteran's hypertension has been addressed by the RO via a 
separate adjudication as noted above.  

The VA treatment records document treatment and do not 
provide any evidence to show a nexus to service or the 
development of a presumptive condition to a compensable level 
within one year after service.  Accordingly, the records are 
not material.  In sum, the medical records submitted since 
June 1992 tend to prove nothing more than was already shown 
then.

The veteran has said that his "heart problems" showed up 
not long after he returned from service.  The statement is 
cumulative of the veteran's prior allegations of the presence 
of a heart disability, identified by him as atrial 
fibrillation, within one year after service.  As the 
statement is cumulative, it is not material.  

The evidence submitted since the June 1992 rating decision 
does not show that the veteran had an organic heart disorder 
to a compensable degree within one year after his military 
service.  Nor does the evidence show that he has a current 
heart-related disability that is related to his period of 
military service.  The veteran has been informed of the need 
to submit new and material evidence to reopen his claim; 
however, he has failed to do so.  Accordingly, the veteran's 
request to reopen his claim for service connection for a 
heart disorder is denied.

In deciding the issue discussed above, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106- 475, 114 
Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  VA has 
issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The veteran has provided the necessary 
information to complete his application for benefits.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran's claim was submitted in October 1996, prior to 
the enactment of the VCAA.  The RO wrote to the veteran in 
October 1996 and informed him of what was required to 
establish entitlement to service connection.  The RO also 
informed the veteran of the actions taken to obtain evidence 
in the development of his claim.  He was further notified of 
what evidence he should submit.

The veteran's case was remanded in August 2003 for the RO to 
provide the required notices to the veteran.  The RO wrote to 
the veteran in May 2004.  He was advised that a claim for 
service connection for a heart disorder was previously denied 
and that he needed to submit new and material evidence to 
reopen his claim.  The letter described what would constitute 
new and material evidence.  The veteran was advised on what 
evidence was necessary to substantiate his claim.  He was 
further advised as to what evidence VA would obtain and what 
evidence he should submit.

The veteran did not respond to the RO's May 2004 letter.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.

Private and VA medical records have been obtained and 
associated with the claims file.  The veteran has submitted 
statements from treating physicians.  The Board finds that 
every effort has been made to seek out evidence helpful to 
the veteran.  The veteran has not alleged that there is any 
outstanding evidence that would support his contentions.  The 
Board is not aware of any outstanding evidence.  Therefore, 
the Board finds that the VA has complied with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

The application to reopen a claim of service connection for a 
heart disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


